Name: Council Regulation (EC) No 1252/1999 of 17 May 1999 amending Regulation (EC) No 1868/94 establishing a quota system for the production of potato starch
 Type: Regulation
 Subject Matter: tariff policy;  agricultural structures and production;  marketing;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|31999R1252Council Regulation (EC) No 1252/1999 of 17 May 1999 amending Regulation (EC) No 1868/94 establishing a quota system for the production of potato starch Official Journal L 160 , 26/06/1999 P. 0015 - 0017COUNCIL REGULATION (EC) No 1252/1999of 17 May 1999amending Regulation (EC) No 1868/94 establishing a quota system for the production of potato starchTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),(1) Whereas Article 2 of Regulation (EC) No 1868/94(2), fixes the potato starch quotas for producer Member States for the 1998/1999, 1999/2000 and 2000/2001 marketing years;(2) Whereas Article 8(2) of Council Regulation (EEC) No 1766/92(3) of 30 June 1992 on the common organisation of market in veal fixes the amount of the compensatory payment for producers of potatoes intended for the manufacture of potato starch; whereas this amount is increased by the Council for the 2000/2001 marketing year as well as the following marketing years on condition that the quotas fixed by Regulation (EC) No 1868/94 are decreased for the Member States having a quota greater than 100000 tonnes by 2,81 % in the 2000/2001 marketing year and by 5,74 % in the 2001/2002 marketing year, and the current quota for the Member States having a quota lower than 100000 tonnes must be reduced by 1,41 % in the 2000/2001 marketing year and by 2,87 % in the 2001/2002 marketing year;(3) Whereas the quotas established for the 2000/2001 marketing year should be amended and the quotas for the 2001/2002 marketing year should be fixed; whereas the producer Member States should allocate their quotas for the period 2000/2001 and 2001/2002 between all the undertakings producing potato starch on the basis of the quotas for the marketing year 1999/2000; whereas it must be made clear that quantities used in excess of sub-quotas during the marketing year 1999/2000 will be deducted in the 2000/2001 marketing year in accordance with Article 6(2) of Regulation (EC) No 1868/94;(4) Whereas at the end of the period the Commission should make a report to the Council on quota allocations accompanied, if necessary, by appropriate proposals taking account of possible changes in the compensatory payment,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1868/94 is amended as follows:1. in Article 2:(a) in paragraphs 1 and 2 references to the 2000/2001 marketing year shall be deleted;(b) the following paragraphs shall be added: "3.>TABLE>4. Each producer Member State shall allocate the quota referred to in paragraph (3) between undertakings producing potato starch for use in the 2000/2001 and 2001/2002 marketing years in proportion to the sub-quotas available to each undertaking for the 1999/2000 marketing year before application of a possible correction under Article 6(2).The sub-quotas of each undertaking for the 2000/2001 marketing year shall be adjusted to take account of any amount used in excess of quota during the 1999/2000 marketing year in accordance with Article 6(2).";2. Article 3 shall be replaced by the following text: "Article 31. On or before 31 October 2001 and thereafter at three-yearly intervals, the Commission shall present to the Council a report on the allocation of quota within the Community, accompanied if necessary by appropriate proposals. This report shall take account of possible changes in the compensatory payment as well as of the development of the potato and cereal-starch market.2. On or before 31 December 2001 and thereafter at three-yearly intervals, the Council, acting on the basis of Article 37 of the Treaty, shall allocate the quota between Member States on the basis of the report referred to in paragraph 1, for use in the following three marketing years.3. On or before 31 January 2002 and thereafter at three-yearly intervals, Member States shall notify those concerned of the details of quota allocations for the following three marketing years."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 May 1999.For the CouncilThe PresidentK.-H. FUNKE(1) Opinion delivered on 7 May 1999 (not yet published in the Official Journal).(2) OJ L 197, 30.7.1994, p. 4. Regulation as last amended by Regulation (EC) No 1284/98 (OJ L 178, 23.6.1998, p. 3).(3) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1253/1999 (See page 18 of this Official Journal).